Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 26 2022 have been fully considered but they are not persuasive.

In response to the arguments, additional detail has been provided regarding the mapping of the claims rejected below in order to provide enhanced clarity without changing the thrust of any rejection other than as necessitated by applicant’s amendment. Should applicant have any questions whatsoever, applicant is invited to request an interview with the examiner and his supervisor.

 Applicant’s attempt to further limit the first lip to an upstream lip in order to patentably distinguish over the applied reference “Pratt & Whitney” having a second lip 42b upstream of the first lip 42a is acknowledged. However, claim 1 only requires one lip. Conversely, claim 8, which more specifically defines the invention, requires a second lip, and that lip being downstream of the upstream lip. Therefore under the broadest reasonable interpretation of claim 1, any lip of a reference can be interpreted as an “upstream lip” even if that lip is downstream of a second lip. It is not until claim 8 and its recitation of a second lip being downstream of the first lip where a second lip would be required.

Concerning the arguments with respect to the 35 USC §103 rejections, Applicant has argued the primary reference only teaches one lip, and therefore not an upstream lip. Based on that argument, the examiner believes Applicant is implying that the now recited “upstream” lip requires a downstream lip. The argument is not persuasive. Under the broadest reasonable interpretation of claim 1, any lip of a reference can be interpreted as an “upstream lip” even if that reference only discloses one lip. 

As explained above, despite the introduction of “upstream” to the lip of claim 1, there is no implication of a downstream lip, nor even of a second lip. Therefore the arguments are not fully persuasive.

Concerning new claim 11, under the broadest reasonable interpretation, any surface of the upstream lip can be construed as the “outer surface.” Applicant has not previously defined the upstream lip having for instance an upstream surface, downstream surface and an outer surface extending between the upstream and downstream surfaces. Therefore, the surface of the “Pratt & Whitney” lip (Pratt & Whitney fin 42a; Fig 3), also the “Mitsubishi” lip (Mitsubishi fin 80; Fig 2; Fig 3), in which the rib extends from, is the claimed outer surface, despite that surface not being the radially outer surface connecting the upstream surface to the downstream surface of the lip.

Drawings
The drawings were received on October 26 2022. These drawings are acceptable.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claims 12 and 13 appear to further define each rib being “limited in the direction of gas flow by an upstream edge of an outer surface of the upstream lip.” There is no written disclosure of this newly claimed feature.  Instead, it appears Applicant is relying on the figures for support.  The language which constrains the rib is interpreted as an exclusionary proviso since it excludes the rib extension in the direction of gas flow.  According to MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  Also, for instance, FIG. 1 appears to show a rib 10c which isn’t limited to the upstream edge of the outer surface of the upstream lip, which appears to contradict Applicant’s new claims 12-13.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

New claims 12 and 13 appear to further define each rib being “limited in the direction of gas flow by an upstream edge of an outer surface of the upstream lip.” There is no written disclosure of this newly claimed feature.  Instead, it appears Applicant is relying on the figures for support.  However, it is unclear what structure of each rib Applicant is attempting to define.  For instance, Applicant has disclosed a side wall (22) which appears to be limited in the direction of gas flow by the upstream surface of the lip, and not the edge of the lip. Also, Applicant has disclosed a flat front wall (23) which appears to be limited in the direction of gas flow by the side wall (22) of the rib and not the edge of the lip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150226070 A1 (Pratt & Whitney). 

Regarding claim 1, Pratt & Whitney discloses: A movable vane (turbine blade 20; Fig 2) for a wheel (line 3 of paragraph 0013: annular hub) of an aircraft turbomachine (gas turbine engine 10; Fig 1), said vane comprising an aerodynamic blade (airfoil portion 22; Fig 2) extending along a stacking axis (axis A3; Fig 3; paragraph 0017) and an outer heel (shroud 25; Fig 2) delimiting said blade along said stacking axis (Fig 3), said heel comprising a platform (profile highlighted in annotated Fig P&W-4a below) and an upstream lip (fin 42a; Fig 3) protruding from said platform (Fig 4), the upstream lip being inclined upstream at an acute angle (lines 15-17 of paragraph 0020: “The fins 42a,b have a pointy end 43 and are inclined relative to the axis A3 in a direction opposite to a direction 13 of the flow.”) to said stacking axis, said upstream lip extending circumferentially (Fig 3) along an axis of elongation (axis A1; Fig 3), wherein the heel comprises a row of ribs (inner ribs 50; Fig 3) spaced from each other (Fig 3), said row comprising at least two ribs (inner ribs 50; Fig 3), said row of ribs extending along said axis of elongation (Fig 3), each rib extending along said stacking axis from said platform to said upstream lip (Fig 3), each rib being arranged upstream of the upstream lip according to the direction of gas flow (Fig3; direction of gas flow is axis A2) around said blade so as to generate turbulence upstream of said upstream lip (Fig 3; Fig 4).


    PNG
    media_image1.png
    403
    692
    media_image1.png
    Greyscale

Annotated Fig P&W-4a

Regarding claim 2, Pratt & Whitney further discloses: at least one of the ribs (inner ribs 50; Fig 3) is inclined at an acute angle (Fig 3 identifies an angle less than 90°) with respect to said axis of elongation (axis A1; Fig 3), said acute angle being defined from the axis of elongation to a side wall (two side walls are highlighted in annotated Fig P&W-3a below) of the corresponding rib, said acute angle being measured in a plane (A1-A2 plane; Fig 3) perpendicular to said stacking axis (axis A3; Fig 3).


    PNG
    media_image2.png
    584
    800
    media_image2.png
    Greyscale

Annotated Fig P&W-3a

Regarding claim 4, Pratt & Whitney further discloses: at least one of the ribs (inner ribs 50; Fig 3) has a parallelogram-shaped profile cross-section (parallelogram-shaped cross-section of one rib is highlighted in annotated Fig P&W-3b below), according to a cross-sectional plane (A1-A2 plane; Fig 3) perpendicular to said stacking axis (axis A3; Fig 3) and passing through the corresponding rib.


    PNG
    media_image3.png
    585
    798
    media_image3.png
    Greyscale

Annotated Fig P&W-3b

Regarding claim 8, Pratt & Whitney further discloses: said heel (shroud 25; Fig 3) comprises a downstream lip (downstream lip highlighted in annotated Fig P&W-3c below) spaced from said upstream lip (fin 42a; Fig 3) and arranged downstream of said upstream lip (Fig 3).


    PNG
    media_image4.png
    586
    799
    media_image4.png
    Greyscale

Annotated Fig P&W-3c


Regarding claim 9, Pratt & Whitney further discloses: A moving wheel (turbine rotor; line 3 of paragraph 0013) for an aircraft turbomachine (gas turbine engine 10; Fig 1), comprising a disc (annular hub; line 3 of paragraph 0013) carrying on its periphery a vane (a plurality of circumferentially-disposed turbine blades 20; line 4 of paragraph 0013) according to claim 1 (see relevant claim 1 discussion above).

Regarding claim 10, Pratt & Whitney further discloses: An aircraft turbomachine (gas turbine engine 10; Fig 1) comprising a vane (turbine blade 20; Fig 2) according to claim 1 (see relevant claim 1 discussion above).

Regarding claim 11, Pratt & Whitney further discloses: each rib (inner ribs 50; Fig 3) extends along said stacking axis (axis A3; Fig 3) from said platform (profile highlighted in annotated Fig P&W-4a above) to an outer surface (outer surface highlighted in annotated Fig P&W-3d below) of said upstream lip (fin 42a; Fig 3).


    PNG
    media_image5.png
    520
    813
    media_image5.png
    Greyscale

Annotated Fig P&W-3d

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1, 5, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11215116 B2 (Mitsubishi) in view of US 20150023793 A1 (Snecma).

Regarding claim 1, Mitsubishi discloses: A movable vane (turbine blade 40a; Fig 1; Fig 2; Fig 3) for a wheel (turbine blade stage 33; Fig 1) of an aircraft turbomachine (gas turbine 1; Fig 1), said vane comprising an aerodynamic blade (blade body 50; Fig 2; Fig 3) extending along a stacking axis (axis perpendicular to O-R plane in Fig 2) and an outer heel (shroud 60; Fig 3) delimiting said blade along said stacking axis (Fig 3), said heel comprising a platform (shroud body 61; Fig 2; Fig 3) and an upstream lip (fin 80; Fig 2; Fig 3) protruding from said platform (Fig 3), said upstream lip extending circumferentially (Fig 2) along an axis of elongation (R axis; Fig 2), wherein the heel comprises a row of ribs (reinforcing rib 91, reinforcing rib 92; Fig 2) spaced from each other (Fig 2), said row comprising at least two ribs (Fig 2), said row of ribs extending along said axis of elongation (Fig 2), each rib extending along said stacking axis from said platform to said upstream lip (Fig 3), each rib being arranged upstream of the upstream lip according to the direction of gas flow (Fig 2) around said blade so as to generate turbulence upstream of said upstream lip (Fig 2).
Mitsubishi does not disclose the lip inclined upstream at an acute angle.
However, Snecma, in the same field of endeavor, shrouds of turbine blades, teaches a lip (wiper 331; Fig 8) inclined upstream at an acute angle (angle A1; Fig 8) to a stacking axis (vertical dashed line illustrated at angle A1 in Fig 8).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include Snecma’s teachings as described above. A person having ordinary skill in the art would have been motivated to make this modification for the benefit of designing a labyrinth-type seal between certain turbine blade stages and certain sections of the turbine casing which encloses and mates with those turbine blade stages to create the seal, thus improving performance of the seal, minimizing leaks of air out from the flow passage (Snecma, line 3-5 of paragraph 0027).

Regarding claim 5, Mitsubishi in view of Snecma discloses the elements of claim 1, and Mitsubishi further discloses that each rib (reinforcing rib 91, reinforcing rib 92; Fig 2) has two side walls (Fig 3), flat and parallel (Fig 2), said side walls being spaced apart from each other by a distance (Fig 2 identifies that each side wall is spaced apart from the other side wall of the same rib), said distance being measured in a plane (O-R plane in Fig 2) perpendicular to said stacking axis (Fig 2).
Mitsubishi does not explicitly disclose that distance as being between 0.5 and 3 mm. This distance is a specification of form or proportions.
Courts have established that a change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874)) and is not inventive, rather a form of routine optimization which would be obvious to a person having ordinary skill in the art. Because in this case the gap seen in Mitsubishi would be understood by one of ordinary skill to be in the same general size range contemplated by claim 5, the difference is held to be obvious. 

Regarding claim 6, Mitsubishi in view of Snecma discloses the elements of claim 1, and Mitsubishi further discloses: said blade (blade body 50; Fig 2; Fig 3) has an opposite intrados face (pressure side 52; Fig 2) and extrados face (suction side 51; Fig 2), each rib (reinforcing rib 91, reinforcing rib 92; Fig 2) having a flat front wall (Fig 2; Fig 3), and an upstream lip (fin 80; Fig 2; Fig 3).
For the purposes of examining this patent application the definition of the word “flat” is assumed to be “smooth and even; without marked lumps or indentations.”
Mitsubishi does not disclose the lip having an outer surface delimited by a straight downstream edge and a straight side edge arranged on the side of the extrados face, the distance between said downstream edge and said front wall being less than the length of said side edge, the distance and the length being measured in a plane perpendicular to said stacking axis.
However, Snecma, in the same field of endeavor, shrouds of turbine blades, teaches an upstream lip (wiper 331; Fig 6) having an outer surface (highlighted grey in annotated Fig Snecma-6a below) delimited by a straight downstream edge (highlighted in annotated Fig Snecma-6a) and a straight side edge (highlighted in annotated Fig Snecma-6a) arranged on the side of the extrados face (suction side face; no reference number; not illustrated but exists opposite the pressure side face 315A in Fig 6) of the blade (blade 310; Fig 6), the distance (unlabeled but visible in annotated Fig Snecma-6a) between said downstream edge and a flat front wall (highlighted in annotated Fig Snecma-6a) being less than the length (length of line labeled “straight side edge” in annotated Fig Snecma-6a) of said side edge, the distance and the length being measured in a plane (plane of highlighted grey outer surface in annotated Fig Snecma-6a) perpendicular to a stacking axis (vertical direction in Fig 6).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include Snecma’s teachings as described above. 
A person having ordinary skill in the art would have been motivated to make this modification because Snecma recognizes this type of lip to be useful in the same field of endeavor, and because the change would not require undue experimentation and would have no unexpected result as the shape or form of the outer surface of the lip does not have meaningful impact on the function of the lip or adjacent components and both lip configurations are known for the same purpose as seen in the Snecma and Mitsubishi references.
Snecma does not explicitly disclose a distance between the downstream edge and the rib’s front wall as less than the length of the side edge. This distance is a specification of form or proportions.
Courts have established that a change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874)) and is not inventive, rather a form of routine optimization which would be obvious to a person having ordinary skill in the art. Because in this case the relative position and sizes of the device are omitted from the art, there is reason to believe the selection of an appropriate size is within the level of ordinary skill. 


    PNG
    media_image6.png
    509
    530
    media_image6.png
    Greyscale

Annotated Fig Snecma-6a

Regarding claim 7, Mitsubishi in view of Snecma discloses the elements of claim 1, and Mitsubishi further discloses: the distance along said axis of elongation (R axis; Fig 2) between two consecutive ribs (reinforcing rib 91, reinforcing rib 92; Fig 2), said distance being measured in a plane (O-R plane; Fig 2) perpendicular to said stacking axis (Fig 2).
Mitsubishi does not explicitly disclose that distance is between 2 and 5 mm. This distance is a specification of form or proportions.
Courts have established that a change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874)) and is not inventive, rather a form of routine optimization which would be obvious to a person having ordinary skill in the art.

Regarding claim 11, Mitsubishi in view of Snecma discloses the elements of claim 1, and Mitsubishi further discloses: each rib (reinforcing rib 91, reinforcing rib 92; Fig 2) extends along said stacking axis (axis perpendicular to plane O-R in Fig 2) from said platform (shroud body 61; Fig 2; Fig 3) to an outer surface (the surface of fin 80 visible in Fig 3) of said upstream lip (fin 80; Fig 2; Fig 3).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150226070 A1 (Pratt & Whitney). 

Regarding claim 3, Pratt & Whitney discloses the elements of claim 2 (see relevant claim 2 discussion above), and further discloses in Fig 3 an angle of approximately 80° between at least one rib and the axis of elongation (axis A1 of Fig 3). Claim 3 does not identify a precise angle between at least one rib and the axis of elongation, it identifies a broad range (i.e. from 30° to less than 90°). Pratt & Whitney’s disclosed angle falls within the broad range identified by claim 3. Further, Pratt & Whitney additionally discloses ribs which are not parallel to each other, ribs which instead form an angle between 10° and 45° relative to one another, and ribs which instead form an angle between 20° and 30° relative to one another (line 5 of paragraph 0024 – line 3 of paragraph 0025), thus identifying that various angles may be employed in orienting the ribs with respect to one another and, by necessity, with respect to the axis of elongation. As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to employ ribs at some of the angles identified within claim 3’s broad range of angles because a person of ordinary skill would be expected to select from the disclosed range an optimum or preferred angle that suited their purpose.

Claim(s) 1, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140178201 A1 (Boeck) in view of US 11215116 B2 (Mitsubishi).

Regarding claim 1, Boeck discloses: A movable vane (turbine blade 100; Fig 1a) for a wheel of an aircraft turbomachine, said vane comprising an aerodynamic blade (airfoil 1; Fig 1) extending along a stacking axis (vertical direction in Fig 1a) and an outer heel (shroud 200; Fig 1a) delimiting said blade along said stacking axis (Fig 1a), said heel comprising a platform (structure illustrated below top surface 5 in Fig 4) and an upstream lip (sealing lip 7a; Fig 1b) protruding from said platform (Fig 1b), the upstream lip (sealing lip 7a; Fig 1b) being inclined upstream at an acute angle (angle of inclination 15; Fig 3; paragraph 0042) to said stacking axis, said upstream lip extending circumferentially (Fig 1b) along an axis of elongation (axis is into and out of the page in Fig 4), wherein the heel (shroud 200; Fig 1a) comprises a rib (cutting tooth 300; Fig 1b), said rib extending along said stacking axis from said platform to said upstream lip (Fig 1b), the rib being arranged upstream of the upstream lip according to the direction of gas flow (3; Fig 1a) around said blade so as to generate turbulence upstream of said upstream lip (paragraph 0025). Boeck paragraph 0040 discloses “both cutting tooth 300 and airfoil 1 are also connected by airfoil extension 9 to shroud 200 via leading sealing lip 7a, which is a portion of shroud 200.”
Boeck discloses “at least one cutting tooth” in the Abstract, in paragraph 0005, and in claim 1. Boeck however may not explicitly disclose a second rib arranged in a row with the first rib 300, spaced from each other, and the row extending along the axis of elongation.
Mitsubishi, in the same field of endeavor, shrouds of turbine blades, teaches a movable vane (turbine blade 40a; Fig 2) with a heel (shroud 60; Fig 3) having an upstream lip (fin 80; Fig 2; Fig 3), wherein the heel comprises a row of ribs (reinforcing rib 91, reinforcing rib 92; Fig 2) spaced from each other (Fig 2), said row comprising at least two ribs (Fig 2), said row of ribs extending along an axis of elongation (R axis; Fig 2). Mitsubishi teaches the ribs extending from the upstream surface of the upstream lip (fin 80) for the purpose of reinforcing the turbine blade (column 2 lines 25-34) and allowing for a reduced fillet between the shroud and the airfoil (column 1 lines 52-57). Mitsubishi teaches different species, whereby in Fig 5 and Fig 7 only one rib 91, 92 is shown, whereas, in the species of Fig 2 both of the ribs 91, 92 are included.
Because Boeck discloses “at least one cutting tooth” and that the cutting tooth is a stiffening element (paragraphs 0016-0017), and Mitsubishi teaches one or two stiffening elements on the shroud extending forward from the fin 80, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Boeck turbine blade such to have two stiffening ribs or cutting teeth arranged in a row, as specifically taught by Mitsubishi for the purpose of increasing the stiffening of the turbine blade with a second element.

Regarding claim 8, Boeck, as modified above, further discloses: said heel (200; Fig 1b) comprises a downstream lip (7b; Fig 1b) spaced from said upstream lip (7a; Fig 1b) and arranged downstream of said upstream lip (Fig 1b).

Regarding claim 9, Boeck, as modified above, further discloses: a disc carrying on its periphery (one of ordinary skill in the art would understand that the root section 400 in Fig 1a is meant to mate with a turbine disc/wheel, along the disc’s periphery) a vane (100; Fig 1a) according to claim 1 (see relevant claim 1 discussion above).

Regarding claim 10, Boeck, as modified above, further discloses: An aircraft turbomachine (an aircraft turbomachine is a species of the gas turbine genus identified in paragraph 0002 ) comprising a vane (100; Fig 1a) according to claim 1 (see relevant claim 1 discussion above).

Regarding claim 11, Boeck, as modified above, further discloses: each rib (300; Fig 1b) extends along said stacking axis (vertical direction in Fig 1a) from said platform (structure illustrated below top surface 5 in Fig 4) to an outer surface (an exterior surface of 7a; Fig 1b) of said upstream lip (7a; Fig 1b).

Regarding claim 12, Boeck, as modified above, further discloses: each rib (300; Fig 1b) is limited in the direction of gas flow (3; Fig 1a) by an upstream edge (an edge/corner of sealing lip 7a; Fig 1b) of an outer surface (an exterior surface of sealing lip 7a; Fig 1b) of the upstream lip (sealing lip 7a; Fig 1b).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140178201 A1 (Boeck) in view of US 11215116 B2 (Mitsubishi) and US 20180010467 A1 (Zhang).

Regarding claim 13, Boeck, as modified above, further discloses: each rib (Boeck 300; Fig 1b) has an upstream wall (upstream exterior surface of Boeck cutting tooth 300; Fig 1b) which is limited in the direction of gas flow (Boeck 3; Fig 1a) by an upstream edge (an edge/corner of Boeck sealing lip 7a; Fig 1b) of an outer surface (an exterior surface of Boeck sealing lip 7a; Fig 1b) of the upstream lip (Boeck sealing lip 7a; Fig 1b).
Boeck does not explicitly disclose that the upstream wall of cutting tooth 300 is flat or planar.
However, Zhang, in the same field of endeavor, shrouds of turbine blades, teaches a cutter tooth (43; Fig 9) has an upstream wall (70; Fig 9) which is limited in the direction of gas flow (arrows in Fig 7) by an upstream edge (edge/corner shared by 43 and 70; Fig 9) of an outer surface (59; Fig 9) of an upstream lip (42; Fig 9; the forward/upstream one of the two illustrated).
Because Boeck’s ribs 300 are used for cutting into turbine casing (Boeck paragraph 0038), and Zhang teaches the geometry of a cutter tooth having a flat front wall and used for cutting into turbine casing (Zhang paragraph 0048 “the seal rail 42 may extend radially into the honeycomb shroud 67 so to cut a path through it”), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include Zhang’s teachings as described above for the purpose of providing a reliable rib geometry for effectively cutting a path through turbine casing (evidenced by Zhang paragraph 0048 “the seal rail 42 may extend radially into the honeycomb shroud 67 so to cut a path through it”; one having ordinary skill in the art would recognize that cutter teeth are meant to cut into honeycomb shrouds of turbine casings).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00 Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.P.G./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745